Citation Nr: 0737270	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the base of the tongue and hypopharynx due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from May 1974 to August 
1975.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 2004 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Fort Harrison, Montana, that denied entitlement to service 
connection for squamous cell carcinoma of the base of the 
tongue and hypopharynx due to herbicide exposure.  


FINDINGS OF FACT

1.  The veteran served on active duty from May 1974 to August 
1975.  

2.  In November 2007, the Board was notified that the veteran 
died on October [redacted], 2007.       


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


